Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

			Priority and Status of the Claims

1.	This application is a CON of 16/266,960 02/04/2019 PAT 10639311
which is a CON of 15/893,235 02/09/2018 PAT 10292984claims benefit of the provisional application: 62/458,868 with a filing date 02/14/2017.  
2.	Claims 1-47 are pending in the application.  
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “using a compound 5-FU” without limitation (i.e., no named disease or cancer), see claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:

2. the state of the prior art,
3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 1 is drawn to intent methods of use using the instant compounds 5-FU without limitation (i.e., no named disease or cancer).   

The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 

It is noted that the pharmaceutical art is unpredictable, requiring each
embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compound 5-FU effective to treat a disorder without limitation (i.e., no named disease or cancer). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective to treat a disorder without limitation (i.e., no named disease or cancer).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing “a disorder” without limitation (i.e., no named disease or cancer ), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compounds since there is no description of an actual method wherein a disease  or disorder without limitation (i.e., no named disease or cancer ) in a host is treated.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “a disease” without limitation (i.e., no named disease or cancer). The “a disorder” without limitation (i.e., no named disease or cancer)” is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
in vitro or in vivo working examples present for the “a disorder” without limitation (i.e., no named disease or cancer) by the administration of the instant invention.  
The breadth of the claims
The breadth of the claims is methods of use of the instant compound 5-FU effective to treat a disease or disorder without limitation (i.e., no named disease or cancer).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how a disease or disorder without limitation (i.e., no named disease or cancer) would be benefited (i.e., treated) by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide treatment of a disease or disorder without limitation (i.e., no named disease or cancer), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 
As a result necessitating one of skill to perform an exhaustive search for which metabolic-related disease s can be treated or prevented by what pharmaceutical compounds of the instant claims in order to practice the claimed invention. Thus, factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the breadth of the claim, the chemical nature of the invention, and the lack of working examples regarding the activity of the claimed compounds in regards to the treatment or prevention of the many diseases, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can 
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1 and 25 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 and 25 respectively recite the limitation “30, 60,120, 240 mg/m2” without specific dose of 6R-MTHF for the second bolus is ambiguous and indefinite, see line 4 in claim 1 or 25.  It is unclear which specific second dose for administration.  Clarification is required.
5.	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
correction of the statutory basis for the rejection will not be considered a new ground of 
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
 the same under either status.  

Claim Rejections - 35 USC § 103
6.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-47 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. Cancer Journal, 1997, 10(5): 266-273, Spears et al. US 5,534,519
and Jensen et al., Scandinavian Journal of Gastroenterology, 2012, 47(3): 340-355 (abstract) respectively.

a.    a step of administering 400 or 500 mg/m2 5-fluorouracil (5-FU) intravenously as a bolus injection to a human subject; and
b.    a step of administering 30, 60, 120, 240 mg/m2 [6R]-5,10-methylene tetrahydrofolate (6R-MTHF) intravenously as two bolus injections to said human subject approximately 30 minutes and 60 minutes following step (a), see claim 1.   Dependent claims 2-24 further limit the scope of methods of use, i.e., for treating cancer including colon cancer in claims 20-21, further a step administrating 2400 mg/m2  5-FU in claim 15, additional anticancer agent selected from oxaliplatin, irinotecan and  bevacizumab in claims 3-8, 11-12 and 16-19, inhibition of thymidylate synthase in claim 24,  a dose range and administration strategy in claims 9-10, 13-14 and 22-23.
Applicants claim a method of inhibiting thymidylate synthase (TS) in a human subject comprising:
a.    a step of administering 400 or 500 mg/m2 5-fluorouracil (5-FU) intravenously as a bolus injection to a human subject; and
b.    a step of administering 30, 60, 120, 240 mg/m2 [6R]-5,10- methylene   tetrahydrofolate (6R-MTHF) intravenously as two bolus injections to said human subject approximately 30 minutes and 60 minutes following step (a), see claim 25.  Dependent claims 26-47 further limit the scope of methods of use, i.e., for treating  cancer including colon cancer in claims 44-45, further a step administrating 2400 2  5-FU in claim 39, additional anticancer agent selected from oxaliplatin, irinotecan and  bevacizumab in claims 27-33, 35-36 and 40-43, a dose range and administration strategy in claims 26, 34, 37-38 and 46-47.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Carlsson et al. discloses methods of use for treating advanced gastrointestinal 
cancer and breast cancer. Patients receive 100 or 200 mg of 5,10-CH2FH4 (i.e.,
 5,10-methylenetetrahydrofolate) plus 5-FU as weekly  i.v. bolus injections.
	Spears et al. ‘519 discloses methods of use for treating cancer using a combination of unnatural diastereomer (6S)-CH2 FH4 or unnatural diastereomer (6R)-FH4, and 5-fluoracil (i.e. 5-FU). The dose of (6S)-CH2 FH4 or unnatural diastereomer (6R)-FH4 is 5-500 mg/m2, see columns 24-26 (i.e., claims 8-12).  In Example 9 of column 23, human lymphoblast cells have been tested.
	Jensen et al. disclose methods of use for treating colorectal cancer using a combination of 5-Fu with oxaliplatin or irinotecan, which inhibit thymidylate synthase biomarker.
	
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Carlsson et al. and  Spears et al. ‘519 is that the instant claims are silent on the scope of treated cancer.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1-47 prima facie obvious because one would be motivated to employ the methods of use Carlsson et al., Spears In re Norris, 84 USPQ 458 (1950). 
It is prima facie obvious by the teachings taught by the prior art Carlsson et al.,   Spears et al. ‘519 and  Jensen et al. to be useful for the purpose, i.e., for treating cancer using same compounds 5-FU, 6R-MTHF, oxaliplatin and irinotecan ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06. Therefore Carlsson et al., Spears et al. ‘519 and Jensen et al. methods of use render obviousness over the instant invention. 
The motivation to make the claimed methods of use derived from the known methods of use of Carlsson et al., Spears et al. ‘519 and Jensen et al. would possess similar activity to that which is claimed in the reference.

Double Patenting

7. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a  terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 6, 15,   25, 30 and 39 are  rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 4 of  Carlsson  et  al. US 10,292,984, and over claims 1 and 9 of Carlsson  et  al.  US 10,639,311.  Although   the conflicting claims are not identical, and they are not patentably distinct from each  other and reasons  are as follows:
Applicants claim methods of use comprising:
a.    a step of administering 400 or 500 mg/m2 5-fluorouracil (5-FU) intravenously as a bolus injection to a human subject; and
b.    a step of administering 30, 60, 120, 240 mg/m2 [6R]-5,10-methylene tetrahydrofolate (6R-MTHF) intravenously as two bolus injections to said human subject approximately 30 minutes and 60 minutes following step (a), see claim 1,  see claim 1.   Additional anticancer agent selected from oxaliplatin, irinotecan and  bevacizumab in claim 6. It further comprises a step administrating 2400 mg/m2  5-FU in claim 15.

a.    a step of administering 400 or 500 mg/m2 5-fluorouracil (5-FU) intravenously as a bolus injection to a human subject; and
b.    a step of administering 30, 60, 120, 240 mg/m2 [6R]-5,10-methylene tetrahydrofolate (6R-MTHF) intravenously as two bolus injections to said human subject approximately 30 minutes and 60 minutes following step (a), see claim 25. Additional anticancer agent selected from oxaliplatin, irinotecan and  bevacizumab in claim 30. It further comprises a step administrating 2400 mg/m2  5-FU in claim 39
	Gustavsson  et  al. ‘984 claims method of increasing plasma concentration of 2'-deoxyuridine (dUrd) in a human subject comprising: a. a step of administering 500 mg/m2 5-fluorouracil (5-FU) intravenously as a bolus injection to said human subject;  
b. following (a), a step of administering 30, 60, 120, or 240 mg/m2 
[6R]-5, 10-methylene tetrahydrofolate (6R-MTHF) intravenously as one or more 
bolus injections to said human subject;  and c. optionally administering a 
therapeutically effective amount of at least one anticancer agent selected from 
the group consisting of oxaliplatin, irinotecan, and bevacizumab;  wherein said 
administration produces an increased plasma concentration of dUrd relative to 
dUrd plasma concentration in a human subject following administration of an 
equimolar dose of 5-formyl tetrahydrofolate (LV),  see claim 1 in column 8. 
2 5-FU intravenously as a bolus injection to said human subject;  b. following (a), a step of 
administering 30, 60, 120, or 240 mg/m2 6R-MTHF intravenously as one or 
more bolus injections to said human subject;  and c. optionally administering a 
therapeutically effective amount of at least one anticancer agent selected from 
the group consisting of oxaliplatin, irinotecan, and bevacizumab;  wherein said 
administration produces an increased inhibition of TS relative to TS inhibition 
in a human subject following administration of an equimolar dose of LV, see claim 4 in column 8.
	Carlsson  et  al. ‘311 claims a  method comprising: a. a step of administering 400 mg/m2  5-fluorouracil (5-FU) intravenously as a bolus injection to a human subject;  
b. a step of administering 60, 120, 240 mg/m2  [6R]-5,10-methylene 
tetrahydrofolate (6R-MTHF) intravenously as two bolus injections to said human 
subject approximately 30 minutes and 60 minutes following step (a);  and c. a 
step of administering 2400 mg/m.sup.2 5-FU as a continuous infusion, either 
simultaneously with or following step (b), see claim 1 in column 8.  It further comprises one anticancer agent selected from the group consisting of oxaliplatin, irinotecan, and bevacizumab, see claim 9 in column 8.
The difference between instant claims and Carlsson  et  al. ‘984 and ‘311 is that the instant claims are silent on the scope of anticancer agents.
One having ordinary skill in the art would find the claims 1, 6, 15,   25, 30 and 39  prima facie obvious because one would be motivated to employ the methods of use of  
The motivation to make the claimed methods of use derived from the known methods of use of Carlsson  et  al. ‘984 and ‘311 would possess similar activity to that which is claimed in the reference.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629     



March  16, 2021